DETAILED ACTION
1.	This Office Action is responsive to amendments filed for App. 16/032,773 on October 8, 2020. Claims 1-4, 6 and 8-16 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2020 has been entered.

Allowable Subject Matter
4.	Claims 1-4, 6 and 8-11 allowed.

Claim 1 recites therein of several limitations, such as “the plurality of second light conversion members on the first light conversion members and having cross sections that are about 450 nm to about 950 nm in diameter…wherein one of the plurality of second light conversion members directly contacts the one of the plurality of first light conversion members…”


 
Claim Rejections - 35 USC § 103
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. ( KR20070099998 ) (a translation of which has been provided earlier) in view of Dubrow et al. ( US 2012/0113672 ).

Ahn teaches in Claim 12:
A display device ( Figure 2, Page 3, Lines 2-6 disclose a display unit 100 ) comprising: 
a display panel comprising a plurality of display elements ( Figure 2, Page 3, Lines 9-16 disclose the display unit 100 contains a plurality of pixels located on array substrate 111 ); 
( Figures 2 and 3, Page 3, Lines 2-6 disclose a window member 300 disposed on top of the display unit 100. As for the first surface, please note the lower surface of 300 which is facing down to the display, as opposed to the second surface, which corresponds to the upper surface of 300 ); and 
a plurality of light conversion members that convert the path of light emitted from the display elements and directly contact the second surface of the window member ( Figures 2 and 3, Page 4, Lines 32-38 disclose a diffusion layer 310 which is made up of a plurality of diffusion beads (read as a plurality of light conversion members) and is coated/directly contacted to the second/upper surface of window member 300, as shown. Page 4, Lines 10-15 disclose the diffusion sheet is used for diffusing the light and two light collecting sheets for collecting the diffused light. By doing so, luminance and display characteristics can be improved and this is done by diffusing/scattering the light and then collecting it again, i.e. light conversion ); but

Ahn does not explicitly teach “wherein the light conversion members comprise at least one selected from a plurality of nanoparticles and a plurality of nanofibers, and wherein the at least one selected from a plurality of nanoparticles and a plurality of nanofibers comprises a vinyl-based polymer.”

However, in the same field of endeavor, display systems, Dubrow teaches of a system which utilizes quantum dot phosphor layers for scattering of light in order to allow for absorption 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the properties of the quantum dots, as taught by Dubrow, with the motivation that it will result in high color purity, high efficiency and improved light color characteristics, ( Dubrow, [0048], [0005] ).

Dubrow teaches in Claim 13:
The display device of claim 12, wherein cross sections of the light conversion members are about 450 nm to about 950 nm in diameter. ( [0050] teaches to adjust the QD size in order to result in high spectral purity, color saturation, color resolution, and color gamut and can be tuned to various colors in the RGB range. [0133] discloses the width and height of the QD phosphor material can be any desired dimensions. [0156] discloses another embodiment with similar aspects and can members 1650 having cross sections between 0.5 um (500 nm) and 1 um (1000 nm). Respectfully, one of ordinary skill in the art would realize to be able to design the sizing of the particles in light of Dubrow’s explicit suggestion to do so )

Ahn teaches in Claim 14:
The display device of claim 12, wherein the cross sections of the light conversion members have a hemispherical shape or a circular shape. ( Figure 3 shows the shape of the beads, including a circular shape )

Dubrow teaches in Claim 15:
The display device of claim 12, wherein the light conversion members have a refractive index of about 1.45 to about 1.55. ( [0104] discloses tuning of the refractive index can be optimized. [0121] discloses favorable refractive indices as a desired manufacturing aspect. [0138] discloses details on designing the refractive indices of the QD film. [0183] discloses a refractive index of about 1.43 for the light scattering particles. Respectfully, one of ordinary skill in the art would realize to be able to design the sizing of the particles in light of Dubrow’s explicit suggestion to do so )

Ahn teaches in Claim 16:
The display device of claim 14, wherein the light conversion members are irregularly arranged on the surface of the window member. ( Figure 3, Page 4, Lines 32-38 disclose the diffusion beads are randomly spray coated on the upper surface of the window member 300. As shown in Figure 3, the shape/arrangement are irregularly placed, as shown, part of the random aspects )

Response to Arguments
8.	Applicant’s arguments considered, but are respectfully moot in grounds of new rejection(s).
	Please note the updated rejection in light of the claim amendments, notably the removal of Kuniyasu. As a result, Applicant’s arguments are moot. Also, several of the arguments are directed towards Claim 1, which has now been marked allowed.
	
Conclusion
9.	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621